Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kyoko Makino on 5/27/2022.

The application has been amended as follows: 
Claim 1: A locking assembly configured for cooperating with a padlock to fasten an enclosure, the locking assembly comprising: a first connecting member fixed on a base body of the enclosure; wherein the first connecting member comprises a first tongue piece; a second connecting member fixed on an upper cover of the enclosure; wherein the second connecting member comprises a second tongue piece; wherein the first tongue piece and the second tongue piece protrude from an outside of the enclosure and fit each other, and the padlock passes through the first tongue piece and the second tongue piece to lock the base body and the upper cover, wherein the second connecting member comprises a second extending module, the second extending module defines a plurality of fixing holes, the upper cover defines a plurality of protruding members, and a flange of each of the plurality of protruding members is inserted into one of the plurality of fixing holes to fix the second connecting member to inside of the upper cover, and wherein the second extending module of the second connecting member extends out into a first folding plate and a second folding plate, the first folding plate is a vertical plane and perpendicular to the second extending module, the second folding plate is a vertical plane and perpendicular to the first folding plate, and wherein the second folding plate defines a first through hole, a side wall of the base body defines a second through hole, and a screw bolt passes through the first through hole and the second through hole to fix the second connecting member to the base body.
Claim 2: The locking assembly according to claim 1, wherein the first connecting member comprises a first extending module, and the first extending module is perpendicular to the first tongue piece and disposed inside of the side wall of the base body.
Claim 4 (cancelled)
Claim 5: The locking assembly according to claim 2, wherein the side wall of the base body defines a groove, the first extending module is inserted into the groove to extend into the base body.
Claim 7 (cancelled)
Claim 8 (cancelled)
Claim 11: An enclosure comprising: a base body; an upper cover; a locking assembly locking the base body and the upper cover and comprising; a first connecting member fixed on the base body of the enclosure; wherein the first connecting member comprises a first tongue piece; a second connecting member fixed on the upper cover of the enclosure; wherein the second connecting member comprises a second tongue piece; wherein the first tongue piece and the second tongue piece protrude from an outside of the enclosure and fit each other, and a padlock passes through the first tongue piece and the second tongue piece to lock the base body and the upper cover, wherein the second connecting member comprises a second extending module, the second extending module defines a plurality of fixing holes, the upper cover defines plurality of protruding members, and a flange of the protruding member is inserted into the fixing hole to fix the second connecting member to inside of the upper cover, wherein the second extending module of the second connecting member extends out into a first folding plate and a second folding plate, the first folding plate is a vertical plane and perpendicular to the second extending module, the second folding plate is a vertical plane and perpendicular to the first folding plate, and wherein the second folding plate defines a first through hole, a side wall of the base body defines a second through hole, and a screw bolt passes through the first through hole and the second through hole to fix the second connecting member to the base body.
Claim 12: The enclosure according to claim 11, wherein the first connecting member comprises a first extending module, and the first extending module is perpendicular to the first tongue piece and disposed inside of the side wall of the base body.
Claim 14 (cancelled)
Claim 15: The enclosure according to claim 12, wherein the side wall of the base body defines a groove, the first extending module is inserted into the groove to extend into the base body.
Claim 17 (cancelled)
Claim 18 (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Leman (US 6075693 A) discloses a locking assembly (see figs 4-4b) configured for (i.e., functional language) cooperating with a padlock to fasten an enclosure (1 in fig 1), the locking assembly comprising: a first connecting member (base 16a in fig 4A) fixed on a base body (chassis 2b in figs 4-4A) of the enclosure; wherein the first connecting member comprises a first tongue piece (appendage 18a in fig 4A); a second connecting member fixed on an upper cover (cover 4b in fig 4) of the enclosure; wherein the second connecting member comprises a second tongue piece (member 19 in fig 4B); wherein the first tongue piece and the second tongue piece protrude from an outside of the enclosure and fit each other (i.e., via locking hook 12b engaging indention 20; see fig 4 and column 4, lines 25-26), and the padlock passes through the first tongue piece and the second tongue piece to lock the base body and the upper cover (see column 4, lines 32-37; herein, the member hole 21 and the hole 10b are coaxial with one another when the cover 4b is engaged with the locking hook 12b of the security tab 3c as shown in FIG. 4. The member hole 21 and the hole 10b are for accepting a locking member; herein, the locking member may be a pad lock as disclosed in column 3, lines 22-24).

Re claims 1-3, 5-6, 9-10: The best prior art of record, taken alone or in combination thereof, fails to teach a locking assembly configured for cooperating with a padlock to fasten an enclosure including, along with other limitations, the second extending module of the second connecting member extends out into a first folding plate and a second folding plate, the first folding plate is a vertical plane and perpendicular to the second extending module, the second folding plate is a vertical plane and perpendicular to the first folding plate, and wherein the second folding plate defines a first through hole, a side wall of the base body defines a second through hole, and a screw bolt passes through the first through hole and the second through hole to fix the second connecting member to the base body as set forth in the claim.
Re claims 11-13, 15-16, 19-20: The best prior art of record, taken alone or in combination thereof, fails to teach an enclosure including, along with other limitations, the second extending module of the second connecting member extends out into a first folding plate and a second folding plate, the first folding plate is a vertical plane and perpendicular to the second extending module, the second folding plate is a vertical plane and perpendicular to the first folding plate, and wherein the second folding plate defines a first through hole, a side wall of the base body defines a second through hole, and a screw bolt passes through the first through hole and the second through hole to fix the second connecting member to the base body as set forth in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/Primary Examiner, Art Unit 2835